The instant Notice of Allowance supersedes the previous Notice of Allowance (07/05/2022).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-24, and 26-27 are allowed.
Claims 10 and 25 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the claimed invention of a hand grip apparatus
(and method of use) wherein the proximal end of the body is configured to receive one of a plurality of different removable end caps, the removable end cap facilitating configuration of the apparatus in
accordance with the operator's preference (as recited in claim 1); further comprising receiving a signal from at least one proximity sensor disposed to sense one of the operator's hand grasping the hand grip apparatus and a position of the operator's hand with respect to the tubular body (as recited in claim 21); and further comprising an input control on an upper surface of the body and generally interposed between
the finger and thumb grip ends, the input control having an actuator surface that is angled towards the finger grip end and angled away from the thumb grip end so that the input control is closer to the finger grip end than the thumb grip end, the input control being operably configured to produce a second control signal in response to actuation of the actuator surface by one of the operator's fingers (as recited in claim 26).
For these reasons the claims are believed to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        a